J-A16009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LAWRENCE MICHAEL OWENS,

                            Appellant                 No. 575 WDA 2015


            Appeal from the Judgment of Sentence March 13, 2015
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0000531-2014


BEFORE: SHOGAN, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                          FILED JANUARY 12, 2017

       Lawrence Michael Owens (“Appellant”) appeals pro se from the

judgment of sentence imposed after a jury convicted him of drug charges.

Appellant argues that the state trooper lacked reasonable suspicion to detain

his vehicle for a dog sniff. After careful review, we affirm.

       The suppression court1 made the following factual findings:

             On the evening of August 19, 2013, at approximately 7:15
       p.m., [Appellant] was driving north on Interstate 79 near the
       Kearsarge exit. Suppression Hearing Transcript, June 2, 2014
       (“N.T.”), pp. 6, 7. [Appellant] was driving a Chevrolet Impala
       belonging to his nephew, Thomas W. Jones. [Appellant’s] six-
       year old son was sitting in the front seat.       N.T. p. 15.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The Honorable William R. Cunningham sat as both the suppression judge
and the trial judge.
J-A16009-16


     Pennsylvania State Trooper Gary Knott initiated a traffic stop
     because all of the Impala’s windows, except the windshield, were
     tinted beyond acceptable levels and an object was dangling from
     beneath the vehicle. N.T. pp. 6, 7. Trooper Knott could not see
     into the vehicle due to the tinting. N.T. p. 8.

           Trooper Knott did a registration check and determined the
     car was registered to Thomas W. Jones from Farrell,
     Pennsylvania. N.T. p. 8. Farrell, Pennsylvania is known to
     Trooper [Knott] as a high-crime area for drug offenses. In
     particular, Farrell is known as a distribution center for heroin and
     marijuana. N.T. pp. 9, 10.

           [Appellant] pulled over onto the berm near the off-ramp to
     the Millcreek Mall and lowered the driver’s side window. N.T. p.
     62. For officer safety, Trooper Knott approached the vehicle
     along the passenger side and asked [Appellant] three times to
     lower the passenger side window. N.T. pp. 10, 11. [Appellant]
     did not comply the first two times but lowered the passenger
     side window after the third request. N.T. p. 12.

           When [Appellant] lowered the window, Trooper Knott
     detected an overwhelming odor of air freshener and observed
     one air freshener hanging from the gear shift. N.T. p. 13. The
     odor was indicative of more than one air freshener, but no
     others were in plain view in the car. N.T. pp. 13, 14.

           Trooper Knott spoke with [Appellant] through the
     passenger side window. Trooper Knott told [Appellant] the
     encounter was being recorded on the dash camera on the police
     vehicle and the microphone on his uniform. N.T. pp. 52, 53.
     Trooper Knott explained to [Appellant] he was being stopped
     because of the tinted windows and because an object was
     dangling beneath the car. N.T. p. 17. Trooper Knott requested
     to see the vehicle registration and insurance documents. Id.

           [Appellant] fumbled about in the car for the documents.
     His movements were rapid and jittery. N.T. p. 18. [Appellant]
     said he was coming from Farrell and going to Burlington Coat
     Factory to shop for school clothes for his son. N.T. pp. 18, 19.
     Trooper Knott noticed [Appellant’s] hands were trembling and he
     was mumbling under his breath. N.T. pp. 18, 20. [Appellant]
     related he was driving his nephew’s vehicle as his car was in the
     shop being repaired. N.T. p. 23. [Appellant] stated it took

                                    -2-
J-A16009-16


       about forty minutes to drive from Farrell to Erie. The actual
       driving time from Farrell to Erie is about an hour and a half.
       N.T. p. 19.

             Trooper Knott determined [Appellant] had a prior drug
       arrest in 2007. N.T. p. 21. Trooper Knott ran a vehicle check on
       the car to determine whether it had ever been stopped by
       another trooper. A trooper in Meadville had run the plates on
       the car in July of 2013. Id. Trooper Knott learned Thomas W.
       Jones had prior criminal convictions, including a conviction for
       possession of marijuana. N.T. pp. 22, 58.

             Trooper Knott called for the assistance of another trooper
       as back-up. N.T. p. 24; Com. Ex. 1.[2] When Trooper Rico
       Coletta arrived, Trooper Knott told [Appellant] to exit his car and
       stand by the police vehicles while he checked under [Appellant’s]
       car to see what was hanging down and if there were any after-
       market modifications made to the car. Com. Ex. 1. Trooper
       Knott found a loose grommet from the engine or catalytic
       converter was hanging down. N.T. p. 25.

             At this point, Trooper Knott concluded there were a
       number of indicators criminal activity was afoot. N.T. p. 24.
       Trooper Knott printed out a written warning regarding the tinted
       windows and dangling grommet and gave it to [Appellant]. N.T.
       p. 25. [Appellant] was displaying nervous behavior. In order to
       dissipate [Appellant’s] nervous behavior, Trooper Knott shook
       hands with [Appellant] and engaged [Appellant] in conversation
       to put him at ease. N.T. pp. 27, 28. Trooper Knott did not tell
       [Appellant] he was free to leave. N.T. p. 28. The encounter
       occurred at the back of Trooper Knott’s vehicle and in front of
       Trooper Coletta’s vehicle. N.T. p. 28.

             [Appellant] walked back to his car. N.T. p. 28. When
       [Appellant] reached his car, Trooper Knott re-engaged
       [Appellant] by asking, “Can we speak?” N.T. p. 29. Trooper
       Knott informed [Appellant] he felt he had reasonable suspicion to

____________________________________________


2
   The Commonwealth’s Exhibit 1 was a DVD of the dashboard camera
footage from Trooper Knott’s cruiser.




                                           -3-
J-A16009-16


       search the car. Com. Ex. 1. Trooper Knott asked [Appellant] for
       permission to search the vehicle. N.T. p. 30.

             [Appellant] denied consent to search. N.T. p. 30. Trooper
       Knott told [Appellant] he had sent for a drug-detecting canine.
       N.T. p. 31.

             [Appellant] got back inside his car and made no attempt to
       leave. N.T. p. 31. It took forty minutes for the dog to arrive.
       N.T. p. 31. While waiting for the dog to arrive, [Appellant] told
       the Troopers his son needed to use a bathroom. N.T. p. 31.
       [Appellant] told the Troopers he was going to drive the vehicle
       away so the child could use the bathroom. N.T. p. 31. Trooper
       Knott told [Appellant] he could not move the vehicle as an
       investigative detention was in progress. N.T. p. 31. Trooper
       Coletta offered to drive the boy to the Millcreek Mall, a short
       distance away, or to take the boy into a secluded, grassy area by
       the vehicles. N.T. p. 32. Ultimately, [Appellant] decided not to
       leave the vehicle. N.T. p. 32.

              At this point, Trooper Knott told [Appellant] he was free to
       leave on foot with the child but the vehicle was being detained
       for a canine search. N.T. p. 32.

             [Appellant] and his son then proceeded on foot up the off-
       ramp and never came back. N.T. [pp.] 31, 32. The dog arrived,
       did an exterior sniff and indicated the presence of drugs in the
       car. N.T. p. 33.[3]

             Trooper Knott has been a state trooper for approximately
       twelve years and a municipal police officer for five years. N.T.
       pp. 5, 6. He has performed between 25,000 and 30,000 traffic
       stops, engaged in drug interdiction training and conducted drug
       investigations. N.T. 6, 50. Trooper Knott has ample experience
       in narcotics investigations and interdictions during traffic stops.

Suppression Court Opinion, 7/8/14, at 1–4.


____________________________________________


3
  Upon execution of a search warrant, the police found three pounds of
marijuana in the trunk of the Impala. N.T. Trial, 1/12/15, at 123–127.



                                           -4-
J-A16009-16


       Several days after the traffic stop, Appellant was arrested and charged

with possession of a controlled substance and possession of a controlled

substance with intent to deliver (“PWID”).              Complaint, 8/22/13.   Defense

counsel filed and argued a suppression motion, which the trial court denied.

Motion to Suppress, 4/30/14; N.T. Suppression, 6/2/14; Order, 7/8/14.

Appellant proceeded pro se with appointed standby counsel.                Following a

two-day trial, the jury convicted Appellant of both crimes. N.T., 1/13/15, at

196.

       The trial court sentenced Appellant to incarceration for twelve to

twenty-four     months     followed     by     twelve   months   of   state-supervised

probation. N.T., 3/13/15, at 50. Appellant filed an untimely pro se motion

for modification of sentence on March 26, 2015.              The next day, Appellant

filed a timely pro se notice of appeal and a pro se Pa.R.A.P. 1925(b)

statement of errors complained of on appeal, in which he raised thirty-one

issues.   Appellant filed a pro se amended concise statement on June 1,

2015, in which he raised additional issues, numbered 32–73.4 The trial court

complied with Pa.R.A.P. 1925.

____________________________________________


4
   Regarding Appellant’s amended Rule 1925(b) statement, the trial court
opined as follows:

       Appellant raised an additional 42 issues, many of which
       overlapped or restated the issues raised in his original Concise
       Statement.   Appellant filed his Amended Concise Statement
       without requesting permission of the Court as required. See
(Footnote Continued Next Page)


                                             -5-
J-A16009-16


      Appellant presents five questions for our consideration, which we

reproduce verbatim as follows:

      (1)    Did the second investigatory detension-then a custodian
             detention, that was not supported by probable cause
             and/or reasonable suspicion, violate Appellant’s Fourth
             Amendment and Pennsylvania’s Article 1 Section 8’s
             Constitution?

      (2)    Was the interior K-9 search in direct violation of the Fourth
             Amendment and Pennsylvania’s Article 1 Section 8’s
             Constitution?

      (3)    Did the lower court violate the Appellant’s due process,
             Sixth Amendment and Equal Protection rights to
             confrontation serveral times during the trial process?

      (4)    Was the proof presented at trial sufficient and did it rise to
             the standard of “beyond a reasonable doubt?

      (5)    Was the traffic stop used to create a second stop, that
             prolonged the initial traffic stop. That is a constitutionality
             of a pretextual stop?

Appellant’s Brief at 7–8 (reformatted for ease of reading).5

                       _______________________
(Footnote Continued)

      Pa.C.S.A. 1925(b)(2) (permitting a judge to allow an amended
      or supplemental Statement to be filed upon application of the
      appellant and a showing of good cause). As such, the issues
      raised in Appellant’s Amended Concise Statement have been
      waived in so far as they do not overlap with issues raised in the
      original Concise Statement.

Trial Court Opinion, 7/9/15, at 4.
5
   The trial court concluded that Appellant’s seventy-three issues raised on
appeal were waived: “Claiming such a voluminous number of redundant
errors on appeal hinders the Court’s ability to adequately address Appellant’s
claims. Consequently, because of the inordinate number of issues raised,
the improper form in which they are presented, and the nature of the issues,
(Footnote Continued Next Page)


                                            -6-
J-A16009-16


      Appellant’s issues essentially cover three topics.         In issues (1), (2),

and (5), Appellant argues the evidence should have been suppressed.              In

issue (3), Appellant contends his right to confrontation was hindered by the

trial court, and in issue (4), Appellant challenges the sufficiency of the

evidence. We shall review Appellant’s arguments in these contexts.

      We address Appellant’s sufficiency challenge first because he would be

entitled to discharge if the evidence was insufficient to support the verdict.

See Commonwealth v. Toritto, 67 A.3d 29, 33 (Pa. Super. 2013)

(“Because a successful sufficiency of the evidence claim warrants discharge

on the pertinent crime, we must address this issue first.”). Appellant asserts

that his convictions were based on speculation and conjecture because

“there was no evidence that [he] ever touched the contraband, [k]new it

was there or intended to [sell] it.”              Appellant’s Brief at 62 (emphasis

omitted). Appellant is incorrect.

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
                       _______________________
(Footnote Continued)

all issues raised on appeal are waived.” Trial Court Opinion, 7/9/15, at 5.
The trial court then opined, “Assuming arguendo Appellant’s claims are not
waived, the discernable claims will be addressed seriatim, to the extent
possible.” Id. at 7. In the interest of judicial economy, we too shall address
Appellant’s issues, limiting our review to the arguments raised in his
appellate and reply briefs.




                                            -7-
J-A16009-16


      [that of] the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Brown, 23 A.3d 544, 559-560 (Pa. Super. 2011)

(citation omitted).

      The trial court addressed Appellant’s sufficiency challenge, as follows:

           A review of the record confirms the Commonwealth met its
      burden of proof with respect to each of the crimes.

      A. Possession of a Controlled Substance

            A person is guilty of the offense of possession of a
      controlled substance when he “knowingly or intentionally
      possesses a controlled or counterfeit substance. . .unless the
      substance was obtained directly from, or pursuant to, a valid
      prescription order or order of a practitioner, or except as
      otherwise authorized by this act.” 35 [P.S.] §780-113(a)(16).

            Possession can be actual or constructive. “Constructive
      possession has been defined as the ability to exercise a
      conscious dominion over the illegal substance: the power to
      control the contraband and the intent to exercise that control.”
      Commonwealth v. Macolino, 503 Pa. 201, 206, 469 A.2d 132,
      134 (1983).

            Appellant was pulled over driving a car that was later
      discovered to contain three pounds of marijuana. Appellant was
      the only adult in the car and was in sole control of the car.
      Trooper Knott testified Appellant likely knew about the marijuana

                                     -8-
J-A16009-16


     because he seemed nervous, the car had a strong smell
     emanating from it, and Appellant’s explanation as to why he was
     in the area was suspect. Appellant argued at trial that because
     the marijuana was found in the trunk of the car and the car
     belonged to his nephew, he did not have possession of the
     marijuana. However, Trooper Knott testified these factors only
     supported that Appellant knew about the contraband as in his
     experience, those who transport illegal drugs will often transport
     the drugs in another individual’s car and take actions to have
     plausible deniability should the drugs be discovered.

           The jury viewed the video depicting Appellant’s interaction
     with Trooper Knott numerous times over the course of the trial.
     The jury obviously found Trooper Knott’s testimony to be
     corroborated by the video and his testimony credible.

            The Commonwealth, at closing summed up the final piece
     of circumstantial evidence that pointed to Appellant’s knowledge
     of the marijuana in the trunk:

                                      * * *

           [THE COMMONWEALTH]: Thank you. Trooper Knott
           tells him, look, the vehicle can’t go, we’re bringing in
           a canine. You can go; vehicle stays. Okay? I’m
           talking about knowledge that drugs are there. He
           knows the drugs are there because he leaves. He
           knows that Iggy is going to have a positive
           indication. If he doesn’t know, if [Appellant] doesn’t
           know drugs are in there, he has no clue, according to
           him shouldn’t be any drugs in that car; and he
           knows that if there’s no positive indication of drugs
           he gets his vehicle, his nephew’s vehicle back and he
           can go about his business. If there’s no positive
           indication, there’s no reason for Trooper Knott to
           keep the car there. But he never comes back.

           There is sufficient evidence of record to sustain Appellant’s
     conviction for drug possession.

     B. Possession of a Controlled Substance with Intent to
     Deliver




                                    -9-
J-A16009-16


           As discussed, the Commonwealth presented sufficient
     evidence for the jury to find Appellant was in possession of the
     marijuana found in the car he was driving.

           “Intent to deliver can be inferred from possession of a
     large quantity of controlled substances.” Commonwealth v.
     Jackson, 645 A.2d 1366, 1368 (Pa.Super. 1994). Other relevant
     factors include “the manner in which the controlled substance
     was packaged, the behavior of the defendant, the presence of
     drug paraphernalia, and large sums of cash.” Commonwealth v.
     Carpenter, 955 A.2d 411, 414 (Pa. Super. 2008).

           Trooper Knott testified the amount of marijuana found in
     the car, about 3 pounds, is indicative of intent to deliver. The
     marijuana was also found in the trunk of the car, not on
     Appellant’s person. No drug paraphernalia or means to ingest
     the marijuana was found. These facts support the conclusion the
     marijuana was not possessed for personal use, rather for
     delivery or distribution.

           The Commonwealth therefore sustained its burden of proof
     regarding each element of possession of a controlled substance
     with intent to deliver.

Trial Court Opinion, 7/9/15, at 14–17 (some internal citations omitted).

     Upon review, we conclude that the record supports the trial court’s

findings and its legal conclusion is without error. Moreover, we dispose of

Appellant’s sufficiency challenge by adopting as our own the trial court’s

well-reasoned analysis set forth above.

     Next, we address Appellant’s suppression challenge.

           Our standard of review in addressing a challenge to the
     denial of a suppression motion is limited to determining whether
     the suppression court’s factual findings are supported by the
     record and whether the legal conclusions drawn from those facts
     are correct. Because the Commonwealth prevailed before the
     suppression court, we may consider only the evidence of the
     Commonwealth and so much of the evidence for the defense as
     remains uncontradicted when read in the context of the record

                                   - 10 -
J-A16009-16


      as a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and
      may reverse only if the court’s legal conclusions are erroneous.
      The suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to our plenary review.

           Moreover, appellate courts are limited to reviewing only
      the evidence presented at the suppression hearing when
      examining a ruling on a pre-trial motion to suppress.

Commonwealth v. Freeman, ___ A.3d ___, ___, 2016 Pa. Super. 235 at *2

(Pa. Super. 2016) (quoting Commonwealth v. Ranson, 103 A.3d 73, 76

(Pa. Super. 2014) (internal citations and quotations omitted)).

      Additionally, Pennsylvania jurisprudence recognizes three categories of

interaction between citizens and police officers:

      The first of these is a “mere encounter” (or request for
      information) which need not be supported by any level of
      suspicion, but carries no official compulsion to stop or to
      respond. The second, an “investigative detention[,]” must be
      supported by a reasonable suspicion; it subjects a suspect to a
      stop and a period of detention, but does not involve such
      coercive conditions as to constitute the functional equivalent of
      an arrest. Finally, an arrest or “custodial detention” must be
      supported by probable cause.

Commonwealth v. Gutierrez, 36 A.3d 1104, 1107 (Pa. Super. 2012)

(quoting Commonwealth v. Ellis, 662 A.2d 1043, 1047 (Pa. 1995)

(citations omitted)).

      Appellant concedes the initial traffic stop was legal. Appellant’s Brief

at 19. Indeed, the evidence demonstrates that Trooper Knott had probable

cause to believe that Appellant violated the Vehicle Code by having heavily


                                    - 11 -
J-A16009-16


tinted windows. See 75 Pa.C.S. § 4524(e)(1) (“No person shall drive any

motor vehicle with any sun screening device or other material which does

not permit a person to see or view the inside of the vehicle through the

windshield, side wing or side window of the vehicle.”). However, the record

reveals that, after ending the interaction based on the traffic violation,

Trooper Knott initiated a second round of questioning with Appellant. N.T.

Suppression, 6/2/14, at 28–30.        Thus, the inquiry becomes whether this

second interaction constituted an investigatory detention and, if so, whether

the investigatory detention was supported by reasonable suspicion of

criminal activity.     Commonwealth v. Moyer, 954 A.2d 659, 665 (Pa.

Super. 2008) (en banc).

      Trooper    Knott    provided   the   following   testimony   regarding   his

termination of the traffic stop and his re-engagement of Appellant:

            Q.       Now, at some point did you tell him he was free to
      go?

              A.   I didn’t exactly use those words. I provided him with
      a copy of the written warning and explained the violations, and
      at that point I don’t know if we shook hands, but there was a
      clear line of separation of he was returning to his car and I was
      still standing there talking to Trooper Coletta.

            Q.       When you shook his hand, where was he standing?

           A.    We were at the back of my cruiser and in front of
      Trooper Coletta’s cruiser.

            Q.    After he got done shaking hands with you, did he go
      back to his car?

            A.       He did.

                                      - 12 -
J-A16009-16



          Q.    How did he appear to walk back to his car?

           A.    He was walking fast. He was obviously in a hurry to
     get on his way.

          Q.    Did he get on his way?

           A.    No. At that point when he reached his car I asked
     him if I might speak to him for a moment. He agreed. He
     remained and spoke to me and I asked him a couple of
     questions at that point.

          Q.    Okay. At that point did you still believe that there
     was criminal activity afoot, despite making it known to him that
     he was going to be leaving?

          A.    Absolutely, yes.

          Q.    Was it ever your intent for him to leave?

          A.    No, it wasn’t.

           Q.   Why did you give [him] a written warning and it
     seems like he can go, but then you reengage him? Why do you
     do that?

           A.    It’s just standard practice. When you have a traffic
     stop being conducted and you see indicators of criminal activity
     being present, when you ask someone for consent to conduct
     the search of the vehicle there are a number of tests and
     challenges that need to be met, and one of those is to have the
     person feel that they are free to leave, that the consent was
     entered into voluntarily. And one test of that voluntariness is
     whether the person was free to leave, whether they believed
     that they were free to leave, whether they demonstrated that
     they knew they were free to leave.

          Q.    Ok. And that’s what you did in this case?

          A.    Yes, that’s correct.

          Q.    Did you ask him for consent to search the vehicle?


                                   - 13 -
J-A16009-16


            A.    I did, yes.

            Q.   Did you tell him that you believe – that you thought
      there might be things illegal in the car, or did you ask him if
      there was anything illegal in the car?

           A.     I did, yes.    He said no, and then I asked for a
      consent to search.

            Q.    Did he give you that consent?

             A.   No, no. He said a number of different things, but he
      didn’t consent to a search.

N.T., 6/2/14, at 28–30.

      Given the facts surrounding the subsequent interaction, we conclude

that Appellant was subject to a second detention.            As stated above,

Appellant was stopped for a lawful detention resulting from the motor

vehicle code violation. Because the trooper had accomplished the purpose

of the stop, as indicated by his issuance of a warning and acting in such a

manner as to suggest that Appellant was free to go, Appellant would have

been within his rights to drive away. Accord Commonwealth v. Freeman,

757 A.2d 903, 907 (Pa. 2000) (“Since the trooper had accomplished the

purpose of the stop, as he expressly indicated, [defendant] would have been

entirely within her rights to drive away at that point.”).

      Trooper Knott’s subsequent actions, however, were inconsistent with

his conduct indicating that Appellant was free to leave.        Trooper Knott

returned Appellant’s documentation while they were standing at the back of

the trooper’s cruiser.    After Appellant returned to his car, the trooper


                                     - 14 -
J-A16009-16


approached Appellant and began to ask him additional questions. Moreover,

when Trooper Knott re-engaged Appellant, Appellant remained standing

outside of his vehicle. N.T. Suppression, 6/2/14, at 29. We have observed,

“[W]hen an individual has been subjected to a valid detention and the police

continue to engage that person in conversation, the citizen, having been in

official detention, is less likely to understand that he has the right to refuse

to answer questions or a search.”       Moyer, 954 A.2d at 665; see also

Commonwealth v. Kemp, 961 A.2d 1247, 1254 (Pa. Super. 2008) (citing

Moyer, 954 A.2d at 665). Indeed, Trooper Knott testified that it was always

his intention to re-engage Appellant after ending the initial traffic violation

stop.   N.T. Suppression, 6/2/14, at 29.      Thus, we conclude that Appellant

was not involved in a mere encounter with Trooper Knott following

termination of the traffic stop; rather, he was subjected to an investigatory

detention. See Commonwealth v. Jones, 874 A.2d 108, 116 (Pa. Super.

2005) (“[W]here the purpose of an initial traffic stop has ended and a

reasonable person would not have believed that he was free to leave, the

law characterizes a subsequent round of questioning by the police as an

investigative detention or arrest.”).      Accordingly, for this investigative

detention to pass constitutional muster, it must be supported by reasonable

suspicion of criminal activity.

        Appellant avers that the police lacked reasonable suspicion to detain

him once the traffic stop was concluded; therefore, the marijuana recovered


                                     - 15 -
J-A16009-16


from the trunk of the vehicle he was driving should have been suppressed.

Appellant’s Brief at 18.       Specifically, Appellant claims that Trooper Knott

failed to “demonstrate cause for suspicion after the end of the initial stop

independent of any basis on which he conducted that stop.”                Appellant’s

Brief at 25 (citing Commonwealth v. Ortiz, 786 A.2d 261 (Pa. Super.

2001)).

       We    reject    Appellant’s    position     as   misinformed   regarding   the

appropriate frame of reference for testing reasonable suspicion.6             Unlike

Appellant’s focus on independent factors giving rise to reasonable suspicion

after termination of the traffic stop, Pennsylvania case law provides a

broader perspective:

              A police officer may detain an individual in order to
       conduct an investigation if that officer reasonably suspects that
       the individual is engaging in criminal conduct. Commonwealth
       v. Cook, 558 Pa. 50, 735 A.2d 673, 676 (1999). “This standard,
       less stringent than probable cause, is commonly known as
       reasonable suspicion.” Id. In order to determine whether the
       police officer had reasonable suspicion, the totality of the
       circumstances must be considered. In re D.M., 566 Pa. 445,
       781 A.2d 1161, 1163 (2001). In making this determination, we
       must give “due weight ... to the specific reasonable inferences
       the police officer is entitled to draw from the facts in light of his
       experience.” Cook, 735 A.2d at 676 (quoting Terry v. Ohio,
       392 U.S. 1, 27, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)). Also, the
       totality of the circumstances test does not limit our inquiry to an
       examination of only those facts that clearly indicate criminal
       conduct. Rather, “[e]ven a combination of innocent facts, when
____________________________________________


6
   Although Ortiz stands for the proposition advanced by Appellant, we
announced in Kemp that Ortiz “was wrongly decided.” Kemp, 961 A.2d at
1255.



                                          - 16 -
J-A16009-16


      taken together, may warrant further investigation by the police
      officer.” Cook, 735 A.2d at 676.

Freeman, ___      A.3d at ___, 2016 Pa. Super. 235 at *4     (quoting

Commonwealth v. Rogers, 849 A.2d 1185, 1189 (Pa. 2004)).

      The suppression court credited Trooper Knott’s testimony and analyzed

the totality of the circumstances as follows:

             In this case, Trooper Knott, in light of his experience and
      training, articulated specific observations and derived reasonable
      inferences from those observations which provided him with
      reasonable suspicion. Trooper Knott had extensive experience in
      detecting indicators of drug trafficking.

            Specifically, Knott observed a vehicle with heavily-tinted
      windows and an object dangling beneath the vehicle. Tinted
      windows have historically been used in drug transactions to hide
      the identity of the vehicle’s occupants and the activities therein.

            The car was a borrowed vehicle. Borrowed vehicles are
      often used so the driver may deny any knowledge of the
      presence of contraband. See Com. v. Kemp, supra at 1254.

             Trooper Knott detected the odor of artificial air fresheners.
      Air fresheners are used as masking agents. See Com. v. Rogers,
      849 A.2d 1185 (Pa. 2004).

            Both [Appellant] and his nephew, Thomas Jones, have
      convictions for drug offenses.

            [Appellant] exhibited unnecessary nervousness considering
      Trooper [Knott] was only issuing a summary warning for a traffic
      offense. See Com. v. Rogers, 849 A.2d 1185 (Pa. 2004).

             [Appellant] was coming from Farrell, Pennsylvania, an area
      identified as a source city for drug distribution. Kemp, supra, at
      1255. In Trooper Knott’s view, [Appellant’s] explanation of his
      shopping destination in Erie was not sensible.

            The license plates [sic] for this vehicle were run by a state
      trooper in Meadville, Pennsylvania in the preceding month of

                                     - 17 -
J-A16009-16


     July. Meadville is approximately halfway between Farrell and
     Erie. [Appellant] did not accurately state the drive time between
     Farrell and Erie.

                                   * * *

            Though each separate fact may be innocuous in the
     abstract, the totality of the facts known to or observed by
     Trooper Knott reasonably permitted a belief [that] criminal
     activity was afoot. Trooper Knott’s observations provided him
     with reasonable suspicion to detain and search the vehicle.

Suppression Court Opinion, 7/8/14, at 6–7. Upon careful consideration, we

agree with the suppression court’s decision.

     When viewed in isolation, some of the facts Trooper Knott relied upon

appear innocuous. However, as we stated in a similar situation:

     [w]e would hesitate to hold that a vehicle may be detained for
     more than an hour and subjected to a canine search merely
     because it had been rented for a one-way trip from New York to
     Binghamton, a purported drug destination, or because the
     driver, when stopped, appeared agitated. But we are required to
     review the circumstances in their totality, and, upon doing so,
     we conclude that the evidence was sufficient to support the trial
     court’s determination that the trooper’s detention of [a]ppellant
     was supported by reasonable suspicion.

Freeman, ___ A.3d at ___, 2016 Pa. Super. 235 at *7.        Accord Rogers,

849 A.2d 1185 (applying a totality-of-the-circumstances approach to

determining whether an interaction following a valid traffic stop is an

encounter or an investigatory detention); Kemp, 961 A.2d 1247 (same);

Commonwealth v. Caban, 60 A.3d 120, 127 (Pa. Super. 2012) (same);

Commonwealth v. Valdivia, 145 A.3d 1156 (Pa. Super. 2016) (illustrating




                                   - 18 -
J-A16009-16


how individual facts that may not be suspicious when viewed alone, or by a

layperson, may coalesce to form reasonable suspicion).

      Guided by the precedent above, we conclude the suppression court did

not err in determining that the totality of circumstances in this case

supported Trooper Knott’s suspicion of criminal activity as reasonable.

Therefore, we discern no basis to disturb the denial of Appellant’s

suppression motion.

      Lastly, we address Appellant’s claim that the trial court violated his

right to confrontation by preventing him from questioning the canine

handler.    Appellant’s Brief at 52.    Appellant’s argument stems from a

strategy to challenge the reliability of the canine that searched his car. Id.

at 55–57.

      “The Confrontation Clause in the Sixth Amendment to the United

States Constitution provides that in all criminal prosecutions, the accused

shall enjoy the right ... to be confronted with the witnesses against him....”

Commonwealth v. Wantz, 84 A.3d 324, 337 (Pa. Super. 2014) (internal

brackets omitted). Whether Appellant’s confrontation rights were violated is

a pure question of law; therefore, our standard of review is de novo and our

scope of review is plenary.   Commonwealth v. Yohe, 79 A.3d 520, 530

(Pa. 2013).

      The trial court rejected Appellant’s confrontation challenge as follows:

           Appellant argues his right to confrontation was violated
      when he was unable to call the canine handler as a witness at

                                    - 19 -
J-A16009-16


         trial. The canine handler was not called by the Commonwealth
         and the Commonwealth presented no evidence that relied on
         statements made by the canine handler. Therefore, the right to
         confrontation does not apply in this scenario and Appellant’s
         Sixth Amendment claim is meritless.

Trial Court Opinion, 7/9/15, at 11.       Upon review, we agree with the trial

court.

         The Confrontation Clause does not mandate that the Commonwealth

call every potential witness in a case.       Commonwealth v. Gasiorowski,

310 A.2d 343 (Pa. Super. 1973) (citations omitted). Indeed, “it is not the

obligation of the prosecutor in a criminal case to call all the material

witnesses to the case, nor even to call the victim.” Id. at 344. Appellant

cannot argue he was denied his right to confront the canine handler where

the canine handler was not called as a witness against him and the

Commonwealth did not introduce evidence derived from the handler.

Wantz, 84 A.3d at 337. Appellant’s position lacks merit.

         Judgment of sentence affirmed.

         Judge Olson joins the Memorandum.

         Judge Strassburger files a Concurring Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2017

                                     - 20 -